DETAILED ACTION
This Office Action is in response to RCE filed May 20, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 9, 26-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose the limitation “a portion of the manganese of the material region is bonded to the oxygen of the ILD along the boundary of the material region and the ILD layer, and the oxygen atoms of the ILD layer are also disposed along the boundary of the ILD layer and the material region, and then the portion of the manganese atoms of the material region and the oxygen atoms of the ILD layer are bonded to each other, and (c) however, Applicants did not originally disclose where the manganese atoms of the material region and the oxygen atoms of the ILD layer are disposed, not to mention the claimed configuration where the portion of the manganese atoms of the material region and the oxygen atoms of the ILD layer are arranged along the sidewalls of the recess to be bonded to each other.
(2) Also regarding claim 1, Applicants did not originally disclose that “the material region includes manganese, cobalt, tantalum, and oxygen” as recited on lines 7-8, because (a) “a material region” recited on line 6 is directed to a single region formed between the metal conductor and the ILD layer, and thus is disposed within the claimed recess, (b) Applicants originally disclosed in paragraph [0045] of current Application that “In an embodiment the barrier liner 414 is a refractory metal”, and that “In an embodiment the barrier liner 414 is a tantalum or a tantalum alloy”, (c) Applicants originally disclosed in paragraph [0054] of current application that “Although no specific theory of formation is propounded, migration of the alloying element in the barrier precursor 416 is facilitated by presence of the barrier liner 414 and sufficient amounts of the alloying element has formed the top barrier 417 by a silicide process that uses at this barrier liner 414 should correspond to the claimed material region, (ii) however, Applicants claim that the barrier liner 414 in Fig. 4d of current application, which Applicants originally disclosed to be a tantalum or tantalum alloy, includes manganese, cobalt, tantalum and oxygen, (iii) while Applicants originally disclosed that the formation of the self-aligned barrier 417 is facilitated by presence of the barrier liner, which appears to suggest that the barrier liner 414 repels manganese included in the barrier precursor 416 toward the first film 424, Applicants currently claim as if the barrier liner 414 and the barrier precursor 416 are alloyed, and then oxygen atoms from the surroundings are also incorporated into the barrier liner 414 shown in Fig. 4d of current application, which Applicants did not originally disclose, and (iv) in other words, Applicants did not originally disclose the material region including manganese, cobalt and tantalum, and Applicants did not originally disclose the material region also including oxygen.
(3) Further regarding claim 1, Applicants did not originally disclose that “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer” as recited on lines 8-9, because (a) in an alternate interpretation, this limitation appears to suggest that the manganese atoms included inside the barrier precursor 416 penetrates the barrier liner 414 to be bonded to the oxygen atoms of the ILD layer 412 in Fig. 4d of the barrier liner 414 does not function as a barrier.
Claims 2, 5, 8, 9, 26-28 and 31 depend on claim 1, and therefore, claims 2, 5, 8, 9, 26-28 and 31 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 8, 9, 26-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer” recited on lines 8-9 suggests, because (a) as discussed above under 35 USC 112, first paragraph, rejections, this limitation suggests that the portion of the manganese atoms of the along the boundary of the material region and the ILD layer, and the oxygen atoms of the ILD layer are also disposed along the boundary of the ILD layer and the material region, and then the portion of the manganese atoms of the material region and the oxygen atoms of the ILD layer are bonded to each other, (b) in other words, the portion of the manganese atoms in the material region and the oxygen atoms in the ILD layer are lined up along the sidewalls of the recess recited on line 6, and (c) it is not clear how Applicants could line up the portion of the manganese atoms in the material region and the oxygen atoms in the ILD layer along the sidewalls of the recess, which may require a precise controlling of the depositing the portion of the manganese in the material region and the oxygen atoms in the ILD layer, which thus may also fail to comply with the enablement requirement.
(2) Also regarding claim 1, it is not clear whether the limitation “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer” recited on lines 8-9 is directed to (i) a method where “a portion of the manganese” of a region that subsequently becomes the material region diffuse into the ILD layer to be “bonded to the oxygen of the ILD layer” or (ii) a method where “a portion of the manganese of the material region is bonded to” an oxygen atom that used to be an oxygen of a dielectric layer that subsequently becomes “the ILD layer” in the claimed apparatus, depending on which interpretation it is, the location of the portion of the manganese and the oxygen would be different in the claimed apparatus.
(3) Further regarding claim 1, it is not clear what “a material region” recited on line 6 refers to, because (a) Applicants showed only one material layer or the barrier liner 414 formed of tantalum or tantalum alloy in Fig. 4d of current application, and (b) 
Claims 2, 5, 8, 9, 26-28 and 31 depend on claim 1, and therefore, claims 2, 5, 8, 9, 26-28 and 31 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.
The Examiner notes that Applicants did not make any specific arguments to which the Examiner may be able to respond.
In addition, the amended limitation “a portion of the manganese of the material region is bonded to the oxygen of the ILD layer” recited on lines 8-9 further fails to comply with the written description requirement as well as being indefinite as discussed above in the current office action, because this amended limitation suggests that the portion of the manganese atoms of the material region and the oxygen of the ILD layer are lined up along the sidewalls of the recess, and then bonded to each other as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Neishi et al. (US 2012/0219724)
Kabe et al. (US 8,536,704)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

July 15, 2021